DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/03/2022 has been entered. Claims 1-5 and 10-14 were amended and claims 15-23 were added. Thus, claims 1-23 are pending in the application.

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 reads “said elongated suction having a longitudinal central axis and comprising a first section and a second section” (ll.5-6). The Examiner suggests Applicant revise this reading to read as “said elongated suction tube having a longitudinal central axis and comprising a first section and a second section”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1, 15, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 reads “a cover, …a first section and a second section…a liquid permeable material… an arcuate external surface portion”.
The cover described in the Specifications (“a lid or cover 36”, page 11) is not indicated as being brought into “into engagement with a portion of the female adjacent the urethral opening” as described in the amended Claim 1. The Examiner does not understand the nature of the “cover” described in the amended claim 1 because claim 1 describes features of the cover that are inharmonious with the other components of the system, such as “a first section” which the cover is “disposed over and about …to completely cover said first section”
The nature of the invention is unclear based on the claim limitations for the “cover” in amended claim 1. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 describes the cover (described in the Specifications as “a lid or cover 36”, page 11) is “formed of a liquid permeable material”. The cover in the specifications is described as “formed of a rigid plastic, such as ABS” (Specifications page 11). 

The Examiner interprets the amended portions of Claim 1 to reflect the following locations on the annotated Figure 1 (seen below): 

    PNG
    media_image1.png
    826
    1094
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Birbara (US 5894608 A) in view of Radl et al. (US 10646625 B2) in view of Lawrence (US 5678564 A). 

    PNG
    media_image2.png
    590
    975
    media_image2.png
    Greyscale

Annotated Figure 1 and Figure 2 of Birbara


    PNG
    media_image3.png
    627
    799
    media_image3.png
    Greyscale

Annotated Figure 10 of Birbara

Regarding Claim 1, Birbara discloses a compact, fully portable processing system for collection, sterilization, deodorization and eventual disposal of urine, and Birbara teaches a method for automatically removing by suction urine voided by a female (Abstract) comprising: providing an external catheter 65 ('urine receptacle', figs.1,2, col.8, ll.57-67 and col.9, ll.1-4) in fluid communication with a urethra opening of the female ("In the case of the female user, the receptacle is configured to seal about the periphery of the vaginal opening", must overlap with the continuous elongated slot in order to attach the external catheter to the second section of the elongated suction tube. Therefore, said continuous elongated slot envelopes the at least one passageway from said distal end to a point adjacent said proximal end), said at least one continuous elongated slot 5 being in fluid communication with said at least one longitudinal passageway (annotated fig.10), said second section (annotated fig.10) being located proximally of said first section (annotated fig.10) and comprising a passageway in fluid communication with said at least one longitudinal passageway (annotated fig.10), said removable cover (portion of cover comprising 3) having a longitudinal central axis (annotated fig.1) and an external surface 6 ('sealing surface', fig.1, col.5, ll.62-67 and col.6, ll.1-14),  said external surface 6 including a distal external end surface portion (annotated must overlap with the portion of the cover comprising 5 in order to attach the external catheter 65 to the second section (annotated fig.10) of the elongated suction tube 64. Therefore, the portion of the cover comprising 5 envelopes, or covers, said elongated suction tube 64 to completely cover said first section) whereupon said distal end (distal end of first section, annotated fig.10) of said elongated tube section 64 is located within said cover (portion of cover comprising 5) adjacent said distal external end portion (annotated fig.1) and all of said arcuate external surface 4 is exposed so that any portion of said arcuate external surface portion 4 may be brought into engagement with a portion of the female adjacent the urethral opening ("outer rim 4 and sealing surface 6...contacts the human body", col.5, ll.62-67 and col.6, ll.1-14); providing a receptacle or canister 22 (‘collection container’, fig.8, col.8, ll.9-29) for collecting urine (Fig.8; col.8, ll.10-11); coupling said receptacle or canister 22 to a source of suction (“suction source”, col.3, ll.24-29) providing suction having a first value (“the necessary suction”, col.3, ll.11-12) (Fig.7; col.4, ll.38-41) whereupon urine ('urine', Abstract) from said external catheter 65 is carried into said receptacle or canister 22.
Birbara fails to teach said removable cover being formed of a liquid permeable material having a longitudinal central axis and an external surface, coupling a suction regulator to said said suction regulator to automatically regulate the amount of suction from said first value to a regulated value lower than said first value and applying regulated suction at said regulated value to said external catheter. 
Radl discloses a device with a curved flexible tube coupled to a regulator for applying/removing controlled suction/fluids, and Radl teaches coupling a suction regulator 200 ('suction controller or regulator’, fig.10, ¶ 75) to a receptacle (“A receptacle can also form a portion of any system of this invention to be used to collect any…fluids from the patient”, ¶ 96); operating said suction regulator 120 to automatically regulate the amount of suction from said first value (“suction”, ¶ 8) to a regulated value lower (“suction applied”, ¶ 8) than said first value and applying regulated suction at said regulated value (“The suction controller is arranged for limiting the level of suction applied…from the source of suction.”, ¶ 8). 
Birbara in view of Radl fail to teach said removable cover being formed of a liquid permeable material having a longitudinal central axis and an external surface. Lawrence discloses a liquid removal system, and Lawrence teaches a removable cover being formed of a liquid permeable material ("a wicking material", (11) from Frosch (US 4246901 A) incorporated by reference into Lawrence et al.) having a longitudinal central axis and an external surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Birbara/Radl to have said removable cover being formed of a liquid permeable material having a longitudinal central axis and an external surface, as taught by Lawrence, and to couple a suction regulator to said external catheter and to said receptacle or canister; operating said suction regulator to automatically regulate the amount of suction from said first value to a regulated value lower than said first value and applying regulated suction at said regulated value to said external catheter as taught by Radl, for the purpose of absorbing urine before any substantial leakage can occur and to carry the urine away from contact with the user's body (Frosch (13)), and additionally for the purpose to provide a desired level of suction to the tubing line to ensure proper and safe operation of the tube (Radl col.14, ll.6-9). 

Regarding Claim 2, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Birbara is silent regarding said regulated value of suction is within the range of 40 - 175 mmHg. Radl et al. discloses said regulated value of suction is within the range of 40-175 mmHg (“most preferably 50-150 mmHg;” col. 11, ll. 32-35; col. 14, ll. 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the regulated value of suction disclosed by Birbara according to the teaching of Radl to be a pressure of 40-175 mmHg, for the purpose of providing a desired range of operating air pressures, as suggested by Radl in column 11, lines 32-35.

Regarding Claims 3 and 4, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Birbara further discloses the urine is carried through tubing and into said receptacle or canister 22 by air which is flowing at a flow rate up to approximately 900 standard cubic feet per hour (SCFH; col.6, ll.17-18).  Radl et al. discloses “adequate flow output” of between 1 LPM (2.12 SCFH) and 10 LPM (21.29 However, Birbara in view of Radl in view of Lawrence fail to explicitly disclose a flow rate up to approximately 100 SCFH.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the flow rate disclosed by Birbara/Radl/Lawrence is between 0 and 100 SCFH as applicant appears to have placed no criticality on the claimed range (because of applicant’s use of the word ‘approximate’ suggests that the claimed range merely has to be near or close to the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Additionally, one having ordinary skill in the art would be motivated to determine the optimal working flow rates in order to effectively drain urine and avoid spillage, while maintaining patient comfort.

Regarding Claim 5, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Birbara discloses that said receptacle or canister 22 is connected to said suction source (col.4, ll.38-41) without a regulator interposed between said suction source and said receptacle (22; fig.10; col.4, ll.36-41).
   However, Birbara is silent regarding said suction regulator is interposed between said external catheter and said receptacle, wherein said source of suction being provided at a wall suction connector. 
   Radl et al. discloses that said suction regulator 200 could be interposed between an external catheter and a receptacle, wherein said source of suction 201 is provided at a wall 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction source disclosed by Birbara to have said suction regulator interposed between said external catheter and said receptacle, and to be provided at a wall suction connector as taught by Radl et al., in order to utilize the external catheter in a hospital setting, as suggested by Radl in column 8, lines 25-31.

Regarding Claim 6, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Birbara is silent regarding said receptacle or canister is connected to said wall suction connector via an adapter. Radl et al. discloses that the system (20) is connected to said wall suction connector (36 and 122; Fig. 9) via an adapter (valve, 24; col.14, ll.13-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receptacle disclosed by Birbara to be connected to said wall suction connector via an adapter as taught by Radl et al., for the purpose of allowing the valve to be either in an open (“on”) position or a closed (“off”) position, as suggested by Radl in column 7, lines 52-54.

Regarding Claim 7, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 6. Birbara is silent regarding 
said adapter includes a valve configured to be in either an open state or a closed state, 
wherein said method comprises causing said valve to be in said open state whereupon said source of suction is coupled to said receptacle or canister to provide suction at said first value thereto.
Radl et al. discloses
said adapter 24 includes a valve configured to be in either an open state or a closed state (col.7, ll.52-54), 
wherein said method comprises causing said valve to be in said open state whereupon said source of suction 201 is coupled to the wall suction to provide suction at said first value thereto (col.7, ll.52-54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receptacle disclosed by Birbara to be connected to said wall suction connector via an adapter as taught Radl et al., for the purpose of allowing the valve to be either in an open (“on”) position or a closed (“off”) position, as suggested by Radl in column 7, lines 52-54. 

Regarding Claim 8, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 6. Birbara is silent regarding
said adapter includes a valve configured to be in either an open state or a closed state,
wherein said method comprises causing said valve to be in said closed state whereupon said source of suction is isolated from said receptacle or canister.
Radl et al. discloses
said adapter 24 includes a valve configured to be in either an open state or a closed state (col.7, ll.52-54),
wherein said method comprises causing said valve to be in said closed state whereupon said source of suction 201 is isolated from the body of the patient (col.7, ll.52-54, 61-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receptacle disclosed by Birbara to be connected to said wall suction connector via an adapter as taught Radl et al., for the purpose of allowing the valve to be either in an open (“on”) position or a closed (“off”) position, as suggested by Radl in column 7, lines 52-54. 

Regarding Claim 9, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. Birbara is silent regarding
said adapter includes a coupler configured to be connected to some component to provide suction thereto at the same time that said valve is open
and providing suction at said first value to said receptacle or canister.
Radl et al. discloses
said adapter 24 includes a coupler 36 configured to be connected to some component to provide suction thereto at the same time that said valve is open (col.7, ll.52-54; col.14, ll.13-16)
and providing suction at said first value to the body of the patient (col.14, ll.6-16).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to couple the adapter disclosed by Birbara in view of Radl with the source of wall suction as taught Radl et al., in order to provide the source of wall suction with an on and off position during treatment, as suggested by Radl in column 7, line 52 to column 8, line 5. 

Regarding Claim 10, Birbara and Radl et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 5. Birbara discloses said receptacle or canister 22, and Radl et al. discloses said wall suction connector (36 and 122). Birbara and Radl et al. as modified are silent regarding said receptacle or canister can be disposed at any elevation with respect to said wall suction connector without affecting optimal drainage of urine into said receptacle or canister. 
Lawrence teaches said receptacle or canister (leg bag, 61) can be disposed at any elevation with respect to said wall suction connector 64 without affecting optimal drainage of urine into said receptacle or canister 61 (col.6, ll.55-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Birbara in view of Radl et al. so that said receptacle or canister is capable of being disposed at any elevation with respect to said wall suction connector without affecting optimal drainage of urine, as taught by Lawrence et al., for the purpose of removing liquid regardless of the orientation of the device while the patient is reclining, sitting, or standing, as suggested by Lawrence in column 6, lines 55-57.

Regarding Claim 13, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Birbara further discloses the urine is carried through said suction tubing 64 into said receptacle 22 by air flow (col.5, ll.30-32) and wherein a rate of said air flow is about 120 liters per minute (LPM) (col.5, ll.57-58).

Regarding Claim 14, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. While Birbara discloses that the urine is carried from the external catheter into said receptacle by air flow, Birbara is silent regarding the urine being carried through a suction regulator.
Radl et al. discloses fluid is carried from the catheter through said suction regulator (200) by air flow (col.8, ll.19-22). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the collection hose disclosed by Birbara to include a suction regulator as taught by Radl et al., for the purpose of providing a desired level of suction to the tubing line to ensure proper and safe operation of the tube, as suggested by Radl in column 14, lines 6-9. 
Birbara and Radl et al. are silent regarding said system exhibiting a ratio of an air flow rate in LPM squared to said regulated value of at least 13.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the system disclosed by Birbara in view of Radl exhibit a ratio of an air flow rate in LPM squared to said regulated value of at least 13, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, one having ordinary skill in the art would be motivated to determine the ratio of an air flow rate in LPM squared to said regulated value in order to effectively drain urine and avoid spillage, while maintaining patient comfort.

Regarding Claim 15, Birbara teaches said cover (3 and 5) is removable (the entire external catheter has the capability to be removed), and wherein said removable cover (3 and 5) is configured to be located on said first section (annotated fig.10) for use by the female and thereafter removed for disposal and replacement by another similarly constructed removable cover (3 and 5) (the entire external catheter can be removed for disposal and replaced with a similar external catheter, which includes cover (parts 3 and 5)).

Regarding Claim 13, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Birbara further discloses the urine is carried through said suction tubing 64 into said receptacle 22 by air flow (col.5, ll.30-32) and wherein a rate of said air flow is about 120 liters per minute (LPM) (col.5, ll.57-58). However, Birbara fails to teach the urine is carried through said suction regulator into said receptacle. Radl teaches said suction regulator 200 ('suction controller or regulator’, fig.10, ¶ 75). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Birbara such that the urine is carried through said suction regulator into said receptacle as taught by Radl, for the purpose to  apply suction to the patient and remove fluids from the patient into the receptacle (Radl ¶ 8). 

Regarding Claim 14, Birbara as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. While Birbara discloses that the urine is carried from the external catheter into said receptacle by air flow, Birbara is silent regarding the urine being carried through a suction regulator.
Radl et al. discloses fluid is carried possibly from a catheter through said suction regulator 200 by air flow (col.8, ll.19-22). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the collection hose disclosed by Birbara to include a suction regulator as taught by Radl et al., for the purpose of providing a desired level of suction to the tubing line to ensure proper and safe operation of the tube, as suggested by Radl in column 14, lines 6-9. 
Birbara and Radl et al. are silent regarding said system exhibiting a ratio of an air flow rate in LPM squared to said regulated value of at least 13.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the system disclosed by Birbara in view of Radl exhibit a ratio of an air flow rate in LPM squared to said regulated value of at least 13, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, one having ordinary skill in the art would be motivated to determine the ratio of an air flow rate in LPM squared to said regulated value in order to effectively drain urine and avoid spillage, while maintaining patient comfort.

Regarding Claim 20, Birbara teaches said distal end of said first section (annotated fig.10) is open. 
The first section comprises an end section of the elongated suction tube, therefore the end of the tube is open to receive urine from the patient.

Regarding Claim 21, Birbara teaches said first section is malleable ("flexible transparent tube", (11)). 
To be malleable is to be "capable of being extended or shaped" (Dictionary.com), therefore the flexible tube of Birbara indicates that it is malleable.

Regarding Claim 22, Birbara teaches said first section (annotated fig.10) comprises at least three equidistantly spaced longitudinal passageways and at least three continuous elongated slots extending along said at least three equidistantly spaced longitudinal passageways. 
It is possible to divide the first section into three equidistantly spaced longitudinal passageways in which three continuous elongated slots extend. "slots" are defined as "places in a long, narrow aperture" (Dictionary.com). Therefore, the first section is comprised of slots that are placed in the long, narrow aperture of the elongated suction tube.

Regarding Claim 23, Birbara in view of Radl fail to teach said removable cover comprises a sponge material. However, Lawrence teaches said removable cover (portion of cover comprising 3) comprises a sponge material ("a wicking material", (11) from Frosch (US 4246901 A) incorporated by reference into Lawrence).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Birbara/Radl such that said removable cover comprises a sponge material as taught by Frosch (incorporated by reference into Lawrence), for the purpose of absorbing urine before any substantial leakage can occur and to carry the urine away from contact with the user's body (Frosch (13)). 

Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Birbara (US 5894608 A) in view of Radl et al. (US 10646625 B2) in view of Lawrence (US 5678564 A), and further in view of Sanchez (US 8287508 B1). 

Regarding Claim 11, as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Birbara and Radl et al. disclose
the urine is carried through said suction regulator (200from Radl et al.) into said receptacle 22 by air flow (Birbara col.5, ll.30-32) (Radl et al. col.8, ll.19-22),
wherein a differential pressure (Birbara uphill flow) between said external catheter (Birbara figs.1,2) and said suction regulator (200from Radl et al.) results (Birbara col.5, ll.49-53),
and wherein a differential pressure provides an air flow rate of about 120 LPM (or 2 liters per second) (Birbara col.5, ll.57-58).
However, Birbara and Radl et al. do not expressly disclose a differential pressure of no more than approximately 55 mmHg as required by the claim.
Sanchez is a urine collecting container (abstract; Fig. 3) having an external catheter (20), urine reservoir (36) and vacuum pump (30). Sanchez discloses a differential pressure of about 80-250 mmHg (col.4, ll.61). Sanchez sets forth that differential pressure in mmHg is a result effective variable, wherein differential pressure in mmHg would yield a different amount of suction if it was no more than approximately 55 mmHg or about 80-250 mmHg, as seen in Sanchez. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the differential pressure disclosed by Birbara in view of Radl in view of Sanchez to have a differential pressure of no more than approximately 55 mmHg, since In re Aller, 105 USPQ 233. Additionally, one having ordinary skill in the art would be motivated to determine optimal working pressure differentials for the purpose of having air and liquid aspiration be rapid, as suggested by Sanchez in column 4, lines 51-54. 

Regarding Claim 12, as modified discloses the claimed invention substantially as claimed, as set forth above for claim 11. Birbara and Radl et al. disclose
the urine is carried through said suction regulator (200 from Radl et al.) into said receptacle 22 by air flow (Birbara col.5, ll.30-32) (Radl et al. col.8, ll.19-22),
wherein a differential pressure (Birbara uphill flow) between said external catheter (Birbara figs.1,2) and said suction regulator (200 from Radl et al.) results (Birbara col.5, ll.49-53),
and wherein a differential pressure provides an air flow rate of about 120 LPM (or 2 liters per second) (Birbara col.5, ll.57-58).
However, Birbara and Radl et al. do not expressly disclose a differential pressure of no more than approximately 100 mmHg as required by the claim.
Sanchez is a urine collecting container (abstract; Fig. 3) having an external catheter (20), urine reservoir (36) and vacuum pump (30). Sanchez discloses a differential pressure of about 80-250 mmHg (col.4, ll.61). Sanchez sets forth that differential pressure in mmHg is a result effective variable, wherein differential pressure in mmHg would yield a different amount of suction if it was no more than approximately 100 mmHg or about 80-250 mmHg, as seen in Sanchez. It would have been obvious to one having ordinary skill in the art at the time the In re Aller, 105 USPQ 233. Additionally, one having ordinary skill in the art would be motivated to determine optimal working pressure differentials for the purpose of having air and liquid aspiration be rapid, as suggested by Sanchez in column 4, lines 51-54. 

Regarding Claim 16, Birbara and Radl et al. disclose
the urine is carried through said suction regulator (200 from Radl et al.) into said receptacle 22 by air flow (Birbara col.5, ll.30-32) (Radl et al. col.8, ll.19-22),
wherein a differential pressure (Birbara uphill flow) between said external catheter (Birbara figs.1,2) and said suction regulator (200 from Radl et al.) results (Birbara col.5, ll.49-53),
and wherein a differential pressure provides an air flow rate of about 120 LPM (or 2 liters per second) (Birbara col.5, ll.57-58).
However, Birbara and Radl et al. do not expressly disclose a differential pressure of no more than 55 mmHg as required by the claim.
Sanchez is a urine collecting container (abstract; Fig. 3) having an external catheter (20), urine reservoir (36) and vacuum pump (30). Sanchez discloses a differential pressure of about 80-250 mmHg (col.4, ll.61). Sanchez sets forth that differential pressure in mmHg is a result effective variable, wherein differential pressure in mmHg would yield a different amount of suction if it was no more than approximately 55 mmHg or about 80-250 mmHg, as seen in In re Aller, 105 USPQ 233. Additionally, one having ordinary skill in the art would be motivated to determine optimal working pressure differentials for the purpose of having air and liquid aspiration be rapid, as suggested by Sanchez in column 4, lines 51-54. 

Regarding Claim 17, Birbara and Radl et al. disclose
the urine is carried through said suction regulator (200 from Radl et al.) into said receptacle 22 by air flow (Birbara col.5, ll.30-32) (Radl et al. col.8, ll.19-22),
wherein a differential pressure (Birbara uphill flow) between said external catheter (Birbara figs.1,2) and said suction regulator (200 from Radl et al.) results (Birbara col.5, ll.49-53),
and wherein a differential pressure provides an air flow rate of about 120 LPM (or 2 liters per second) (Birbara col.5, ll.57-58).
However, Birbara and Radl et al. do not expressly disclose a differential pressure of no more than approximately 100 mmHg as required by the claim.
Sanchez is a urine collecting container (abstract; Fig. 3) having an external catheter (20), urine reservoir (36) and vacuum pump (30). Sanchez discloses a differential pressure of about 80-250 mmHg (col.4, ll.61). Sanchez sets forth that differential pressure in mmHg is a result effective variable, wherein differential pressure in mmHg would yield a different amount of In re Aller, 105 USPQ 233. Additionally, one having ordinary skill in the art would be motivated to determine optimal working pressure differentials for the purpose of having air and liquid aspiration be rapid, as suggested by Sanchez in column 4, lines 51-54. 


Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new ground of rejection, which rely primarily on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

On pages 9-10 of the Applicant’s remarks, the Applicant amended claim 1 and argued that claims 2-23 depend from claim 1 and so at least similarly distinguish over the asserted combination of references. However, the Examiner respectfully disagrees, and asserts that the amended claim 1 can be overcome in light of the previously mentioned prior art, Birbara 

On page 9-10 of the Applicant’s remarks, the Applicant argues that for claim 1, 
Birbara relied upon in rejecting Claim 1 fails to disclose an external catheter having the features as now set forth in amended Claim 1.
Radl fails to make up for the deficiencies of Birbara as a viable reference inasmuch as all that Radl discloses is a system for performing bariatric surgery, with the system including a sizing tube and a suction regulator. The sizing tube which the examiner considers to be a catheter, is not constructed in any way like the external catheter now called for in amended Claim 1. 
Sanchez fails to make up for the deficiencies of Birbara and Radl et al. inasmuch as it also fails to disclose the features of the elongated catheter as now set forth in amended Claim 1.
However, the Examiner respectfully disagrees. It is noted in the rejection filed on 11/18/2021 that:
Birbara does disclose an external catheter having the features as now set forth in amended Claim 1
Radl is not relied upon for the teaching of an external catheter, Birbara is relied upon for this teaching and discloses all features of an external catheter having the features as now set forth in amended Claim 1
Sanchez fails to disclose the features of the elongated catheter as now set forth in amended Claim 1, however Birbara teaches these deficiencies of Sanchez, and Borbara is relied upon to teach an external catheter having the features as now set forth in amended Claim 1. 

Applicant’s arguments with respect to claims 2-23 have been considered but are moot in view of the new ground of rejection with primary reference Birbara as fully discussed above for claim 1. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781